Exhibit 10.66


Rubio's Restaurants, Inc.
Severance Pay Plan &
Summary Plan Description
July 26, 2006
 

PURPOSE OF THE PLAN 

 
The purpose of Rubio’s Restaurants, Inc. Severance Pay Plan is to provide
temporary and short-term pay continuation to eligible employees whose employment
with Rubio’s Restaurants, Inc. is terminated under the conditions described
below.


Except as otherwise provided by the Company in writing or in the Plan, the Plan
replaces all prior plans, programs and/or arrangements providing severance
benefits to eligible employees. This document contains the official text of the
Plan.



DEFINITIONS 

 

 
·
Base Pay shall mean the employee’s regular rate of salary (determined on a
monthly basis) payable immediately preceding his or her date of termination.

 
·
Company means Rubio’s Restaurants, Inc. and its subsidiaries.

 
·
Board shall mean the Board of Directors of the Company.

 
·
Corporate Transaction shall have the meaning ascribed to such term in the
Rubio’s Restaurant’s, Inc. 1999 Stock Incentive Plan (the “1999 Plan”).

 
·
Misconduct shall have the meaning ascribed to such term in the 1999 Plan.

 
·
Permanent Disability shall have the meaning ascribed to such term in the 1999
Plan.

 
·
Plan means Rubio’s Restaurants, Inc. Severance Pay Plan.

 
·
Plan Administrator means the Company’s Vice President-People Services or such
other person or committee appointed from time to time by the Board.

 
·
Years of Service for an employee shall be based on his or her completed years of
service from his or her most recent date of hire by the Company until his or her
date of termination.




ELIGIBLE EMPLOYEES 

 
1.
The benefits under the Plan are limited to employees of the Company who are
determined by the Company to be classified as follows:

 
·
Vice Presidents and above

 
·
Director level employees

 
·
Restaurant Support Center Managers, including District Managers



2.
Unless the Company provides otherwise in writing, the following employees are
NOT eligible to participate in the Plan:

 
a)
[Restaurant management and] all non-exempt employees under California Law;

 
b)
Any employee who is classified as a part-time, temporary, or seasonal employee;
and/or

 
c)
Any employee who is eligible to receive severance benefits pursuant to an offer
letter or other employment agreement or contract entered into before the
adoption of the Plan, unless the benefits otherwise payable to the employee
under the Plan exceed those to which the employee would otherwise be entitled
under his or her offer letter or other employment agreement or contract.



 
 

--------------------------------------------------------------------------------

 
 

Rubio's Restaurants, Inc. Severance Pay Plan      July 26, 2006 
2 
 

 

INVOLUNTARY TERMINATION OF EMPLOYMENT 

 
1.
Involuntary Termination

An employee will be eligible for severance benefits under the Plan only if the
Company, in its sole discretion, determines that the employee’s employment is
being terminated involuntarily for any of the following reasons:

 
a)
Reduction in staff or layoff;

 
b)
Position elimination;

 
c)
Closure of a business unit or location;

 
d)
Organization restructuring;

 
e)
Permanent Disability;

 
f)
Such other circumstances, as the Company deems appropriate for the payment of
severance benefits.



2.
Termination of Employment Not Eligible for Severance Benefits

Unless the Company provides otherwise in writing, an employee will NOT be
eligible for severance benefits if the Company, in its sole discretion,
determines that the employee’s employment is terminated for any of the following
reasons:

 
a)
Resignation or other voluntary termination of employment;

 
b)
Failure to return from a leave of absence;

 
c)
Death;

 
d)
Termination due to Misconduct ;

 
e)
Termination for violation of company policy; and/or “Non-Negotiables” as defined
in the Team Member Handbook, as amended from time to time;

 
f)
Termination due to failure to meet performance standards established by the
Company or identified in any communication, whether written or oral, with the
employee.



3.
Other Employment Offer

Unless the Company provides otherwise in writing, an employee will not be
eligible to receive benefits under the Plan if the Company, in its sole
discretion, determines that:

 
a)
The employee has been offered, but refused to accept, another comparable
position with the Company or any of its subsidiaries or affiliates; and/or

 
b)
The employee's employment has been terminated in connection with a Corporate
Transaction and such employee has been offered employment by the acquirer or
successor on comparable terms and conditions as determined by the Plan
Administrator, in its sole discretion.




CONDITIONS FOR PAYMENT OF SEVERANCE BENEFITS 

 
An employee who is involuntarily terminated will not receive severance benefits
under the Plan unless the Company determines that the employee has satisfied all
of the following conditions:



1.
Satisfactory Performance of Work Duties Until Last Day Designated

The employee must continue to perform his or her work duties in accordance with
the standards of his or her position through the last day of work designated by
the Company, unless the employee is absent due to vacation, temporary layoff, or
an approved absence from work (including leave under the Family and Medical
Leave Act).
 
 
 

--------------------------------------------------------------------------------

 
 

Rubio's Restaurants, Inc. Severance Pay Plan      July 26, 2006 
3 
 

 
2.
Execution of Releases and Other Agreements

In order to receive benefits under this program, the employee must execute a
general release of claims against the Company, and its officers, directors,
employees, attorneys, agents and representatives, and such other agreements and
documents as the Company may deem necessary or advisable .


3.
Return of Company Property and Settlement of Expenses

The employee must return all company property and satisfactorily settle all
expenses, loans or other amounts owed to the Company.



SEVERANCE PAY 

 
1.
Amount of Severance Pay

The amount of severance pay payable to an eligible employee will be determined
in accordance with the Severance Pay Guidelines attached to the Plan subject to
the reductions set forth below.


2.
Reduction of Severance Pay Benefits

Unless the Company, in its sole discretion, provides otherwise in writing, the
amount of severance pay payable to an eligible employee as determined above
shall be reduced as follows:

 
a)
In the event that the Company provides pay to the employee instead of advance
notice of his or her termination of employment in accordance with the
requirements of the Worker Adjustment and Retraining Notification Act (or other
similar federal or state statute), then the amount of such employee’s severance
pay will be reduced (but not below two weeks) by the amount of notice pay
received by the employee after his or her active work status ends; and/or

 
b)
Severance pay will be reduced by any outstanding debt owed by the employee to
the Company where permitted by law, including but not limited to loans made by
the Company, advanced vacation pay, or salary or expense advances.



3.
Payment of Severance Pay

The Company shall pay the severance benefit in a single lump sum as soon as
practicable after the later of the employee’s last day of employment or the date
on which the employee’s general release of claims becomes effective.



RIGHT TO TERMINATE BENEFITS 

 
Notwithstanding anything in the Plan to the contrary, the Company shall have the
right to terminate the benefits payable under the Plan at any time, in the event
that:

 
a)
An employee is reemployed by the Company prior to the completion of the
scheduled payment of Severance Pay; and/or

 
b)
The Company determines that an employee has breached any of the terms and
conditions set forth in any agreement executed by the employee as a condition to
receiving benefits under the Plan, including, but not limited to, the general
release of claims and any confidentiality and/or invention agreement signed by
the employee.

 
 
 

--------------------------------------------------------------------------------

 
 

Rubio's Restaurants, Inc. Severance Pay Plan      July 26, 2006 
4 
 

 

GENERAL RULES 

 

1.
Right to Withhold Taxes

The Company may cause such amounts to be withheld from payments under the Plan
as it determines necessary to fulfill any federal, state, or local wage or
compensation withholding requirements.



2.
Right to Continued Employment

Neither the Plan nor any action taken with respect to it shall confer upon any
person the right to continue in the employ of the Company.



3.
Benefits Non-Assignable

Benefits under the Plan may not be anticipated, assigned or alienated.


4.
Unfunded Plan

The Company will make all payments under the Plan, and pay all expenses of the
Plan, from its general assets. Nothing contained in the Plan shall give any
eligible employee any right, title or interest in any property of the Company.



5.
Governing Laws

The provisions of the Plan shall be construed, administered and enforced
according to applicable Federal law and the laws of the State of California.



6.
Severability

The provisions of the Plan are severable. If any provision of the Plan is deemed
legally or factually invalid or unenforceable to any extent or in any
application, then the remainder of the provisions of the Plan, except to such
extent or in such application, shall not be affected, and each and every
provision of the Plan shall be valid and enforceable to the fullest extent and
in the broadest application permitted by law.



7.
Rules of Construction

Section headings are used herein for convenience of reference only and shall not
affect the meaning of any provision of the Plan.



AMENDMENT AND TERMINATION 

 
The Company may modify, amend, or terminate the Plan at any time with respect to
any employee at any time prior to such employee’s termination of employment.



ADMINISTRATION OF THE PLAN 

 
The Plan Administrator shall have sole authority and discretion to administer
and construe the terms of the Plan, subject to applicable requirements of law.
Without limiting the generality of the foregoing, the Plan Administrator shall
have the following powers and duties:

 
·
To make and enforce such rules and regulations as it deems necessary or proper
for the efficient administration of the Plan;

 
·
To interpret the Plan, its interpretation thereof to be final and conclusive on
all persons claiming benefits under the Plan;

 
·
To decide all questions concerning the Plan, including the eligibility of any
person to participate in, and receive benefits under, the Plan; and/or

 
·
To appoint such agents, counsel, accountants, consultants and other persons as
may be required to assist in administering the Plan.

 
 
 

--------------------------------------------------------------------------------

 
 

Rubio's Restaurants, Inc. Severance Pay Plan      July 26, 2006 
5 
 

 

CLAIMS PROCEDURE 

 
The Plan Administrator reviews and authorizes payment of severance benefits for
those employees who qualify under the provisions of the Plan. No claim forms
need be submitted. Questions regarding payment of the severance benefits should
be directed to the Plan Administrator.


If an employee feels he/she is not receiving severance benefits, which are due,
the employee (or the employee’s representative) should file a written claim for
the benefits with the Plan Administrator. A decision on whether to grant or deny
the claim will be made within 60 days following receipt of the claim. If more
than 60 days is required to render a decision, the employee will be notified in
writing of the reasons for delay. In any event, however, a decision to grant or
deny a claim will be made by not later than 90 days following the initial
receipt of the claim.


If the claim is denied in whole or in part, the employee will receive a written
explanation of the specific reasons for the denial, including a reference to the
Plan provisions on which the denial is based, a description of any material or
information necessary for the employee to perfect the claim and an explanation
of why such material or information is necessary, and a description of the
Plan’s review procedures and the time limits applicable to such procedures,
including a statement of the employee’s right to bring a civil action under
ERISA, as defined below, following an adverse benefit determination on review.


If the employee wishes to appeal this denial, the employee may write to the Plan
Administrator within 60 days after receipt of the notification of denial. The
notification should set forth all of the grounds upon which it is based, all
facts in support of the request and any other matters the employee (or the
employee’s representative) deems pertinent. The employee (or the employee’s
representative) may submit documents, records and other information relating to
the claim. The employee (or the employee’s representative) will be provided,
upon request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the employee’s claim. The
Plan Administrator will then review the claim, and the employee will receive
written notice of the final decision within 60 days after the request for
review. If more than 60 days is required to render a decision, the employee will
be notified in writing of the reasons for the delay. In any event, however, the
employee will receive a written notice of the final decision within 90 days
after the request for review. If the Plan Administrator denies the appeal, in
whole or in part, the Plan Administrator’s notice will set forth the specific
reason(s) for the denial, the Plan provision(s) on which the denial is based, a
statement that the employee is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the employee’s claim, and a statement of the employee’s
right to bring a civil action under ERISA.



STATEMENT OF ERISA RIGHTS 

 
A participant in the Plan is entitled to certain rights and protections under
the Employee Retirement Income Security Act of 1974, as amended ("ERISA"). ERISA
provides that all Plan participants shall be entitled to:

 
·
Examine, without charge, at the Plan Administrator's office, all Plan documents,
and copies of all documents filed by the Plan with the U.S. Department of Labor,
such as detailed annual reports and Plan descriptions.

 
·
Obtain copies of Plan documents and other Plan information upon written request
to the Plan Administrator. The Plan Administrator may make a reasonable charge
for the copies.

 
·
Receive a summary of the Plan's annual financial report if the plan covers 100
or more people. The Plan Administrator is required by law to furnish each
participant with a copy of this summary annual report.

 
 
 

--------------------------------------------------------------------------------

 
 

Rubio's Restaurants, Inc. Severance Pay Plan      July 26, 2006 
6 
 

 
In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate the Plan, called "fiduciaries" of the Plan, have a duty
to do so prudently and in the interest of plan participants and beneficiaries.
No one, including the employer or any other person, may fire an employee or
otherwise discriminate against an employee in any way to prevent the employee
from obtaining a welfare benefit or exercising rights under ERISA. If a claim
for a welfare benefit is denied in whole or in part the employee must receive a
written explanation of the reason for the denial. The employee has the right to
have the plan review and reconsider the claim. Under ERISA, there are steps an
employee can take to enforce the above rights. For instance, if an employee
requests materials from the Plan and does not receive them within 30 days, the
employee may file suit in a federal court. In such a case, the court may require
the plan administrator to provide the materials and pay the employee up to $110
a day until the employee receive the materials, unless the materials were not
sent because of reasons beyond the control of the Plan Administrator. If the
employee has a claim for benefits which is denied or ignored, in whole or in
part, the employee may file suit in a state or federal court. If an employee is
discriminated against for asserting statutory rights, the employee may seek
assistance from the U.S. Department of Labor, or may file suit in a federal
court. The court will decide who should pay court costs and legal fees. If an
employee is successful the court may order the person sued to pay these costs
and fees. If the employee loses, the court may order the employee to pay these
costs and fees, for example, if it finds the claim is frivolous.


If you have any questions about the Plan, please contact the Plan Administrator.
If you have any questions about this statement or about your rights under ERISA,
you should contact the nearest office of the Employee Benefits Security
Administration, U.S. Department of Labor, listed in your telephone directory or
the Division of Technical Assistance and Inquiries, Employee Benefits Security
Administration, U.S. Department of Labor, 200 Constitution Avenue, NW,
Washington, DC 20210. You may also obtain certain publications about your rights
and responsibilities under ERISA by calling the publications hotline of the
Employee Benefits Security Administration.
 
 
 

--------------------------------------------------------------------------------

 
 

Rubio's Restaurants, Inc. Severance Pay Plan      July 26, 2006 
7 
 

 

ADDITIONAL INFORMATION 

 
Plan Sponsor: 
Rubio’s Restaurants, Inc.    1902 Wright Place    Suite 300   
Carlsbad, CA 92008 
   
Employer Identification Number
33-0100303
   
Plan Name:
Rubio’s Restaurants, Inc. Severance Pay Plan
   
Type of Plan:
Welfare benefit plan - severance pay
   
Plan Year
Calendar year
   
Plan Number
505
   
Plan Administrator 
Vice President-People Services    Rubio’s Restaurants, Inc.    1902 Wright
Place    Suite 300    Carlsbad, CA 92008   
(760) 929-8226 
   
Agent for Service of Legal Process
Vice President-People Services

 
 
 

--------------------------------------------------------------------------------

 
 

Rubio's Restaurants, Inc. Severance Pay Plan      July 26, 2006 
8 
 

 

SEVERANCE PAY GUIDELINES 





Amount of Severance Pay




Vice President and above
Six months of base salary




Director Level
Three months of Base Pay


 
Restaurant Support Center Managers, including District Managers
One month Base Pay or two weeks for every Year of Service, whichever is greater,
subject to a maximum of three months Base Pay.


 
 

--------------------------------------------------------------------------------

 
 